THE THIRTEENTH COURT OF APPEALS

                                   13-14-00562-CV


                                     Derek Smith
                                          v.
                                 Janet Denise Howard


                                 On Appeal from the
                 County Court at Law No. 5 of Nueces County, Texas
                        Trial Cause No. 2013-CCV-62254-5


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of prosecution. The Court

orders the appeal DISMISSED FOR WANT OF PROSECUTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

November 13, 2014